Citation Nr: 1743679	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  09-26 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for service connected hypertension on an extraschedular basis.  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 

INTRODUCTION

The Veteran had active duty service from May 1977 to January 1984 and September 1990 to June 1991, with service in Southwest Asia from November 1990 to March 1991.  He also had additional National Guard duty service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in August 2015.  A transcript of that hearing has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) claims file.  LCM contains additional VA treatment records and documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required in this appeal to obtain compliance with the terms of the September 2016 Joint Motion for Remand (JMR).  

In February 2016 the Board denied the Veteran's claim for an increased evaluation for hypertension on both a schedular and extraschedular basis.  Specifically regarding an extraschedular evaluation, the Board noted that no exceptional additional symptoms had been attributed to the service connected hypertension.  The Board also remanded the Veteran's claim for entitlement to TDIU, finding that there was sufficient evidence to warrant the Veteran having a social and industrial survey conducted to ascertain the overall impact of his service connected disabilities on his ability to work.  
 
The Veteran appealed the issue of entitlement to an extraschedular rating for hypertension to the Court.  In a September 2016 JMR, it was noted that the Veteran had experienced hypertension symptoms not considered within hypertension rating criteria, such as pounding headaches and dizziness, but that the Board had not addressed such symptomatology as exceptional additional symptoms nor symptoms that caused marked interference with employment.  The JMR took note that the Board had remanded the issue of TDIU, as it warranted further development regarding the effect the Veteran's service connected disabilities, including hypertension, had on his employment.  The JMR noted that the Board failed to adequately explain why the evidence did not show that hypertension caused marked interference with the Veteran's employment.  

Furthermore, in the October 2016 appellate brief, the Veteran's representative at the time argued that the Veteran should be awarded an extraschedular evaluation for his service-connected hypertension.  The representative pointed to the Veteran's reported symptoms of pounding headaches and dizziness that were attributable to hypertension.  Combined with the Veteran's other service connected disabilities, asserted the representative, the Veteran's disabilities were not adequately contemplated by the assigned schedular evaluations, and his disability picture exhibited other related factors such as marked interference with employment. 

In light of the JMR and based on a cumulative review of the record, the Board finds that the increased rating claim for hypertension on an extraschedular basis to be intertwined with the TDIU issue which was remanded in the February 2016 Board remand.  In Brambley v. Principi, the Court held that "it was premature for the Board to decline extraschedular consideration where the record was significantly incomplete in a number of relevant areas probative of the issue of employability."  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).


Moreover, in light of the representative's arguments, the Board determines that referral for consideration of whether the effects of the Veteran's service-connected hypertension supports an extra-schedular evaluation is warranted, as the Board finds that his described symptoms of pounding headaches and dizziness are not contemplated by the relevant rating criteria.  Therefore, upon remand, the RO should prepare such a referral to the Under Secretary for Benefits or the Director of the VA's Compensation and Pension Service.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's case to the Director of Compensation and Pension Service for consideration of an extraschedular rating for hypertension pursuant to 38 C.F.R. § 3.321 (b)(1) (2016).  The response must be associated with the Veteran's file.

2.  After completing the above actions, the claim for entitlement to an extraschedular rating for hypertension must be readjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




